on rehearing.
TYSON, C. J.
Sal lie JB. Dinkins and her husband, S. M. Dinkins, intending to secure a sum of money borrowed by the wife from one Mrs. Rudolph, made a mortgage purporting to convey certain lands of the wife to the mortgagee. Default having been made in payment of the debt, the mortgagee foreclosed the mortgage under the power contained in it and became the purchaser at the sale. Her title afterward became vested in the defendant, appellee here. Mrs. Dinkins having died, the husband has brought this action to recover the lands, upon the theory that the mortgage was void because of his failure to join in it, as a conveyance, as required by statute. — Section 2528, Code 1896.
We will first state the principles which it is our duty to follow. Of course we must obey the statute giving efficacy to a married woman’s conveyance only when it *99has “the assent and concurrence of the husband * * * manifested bv his joining in the alienation in the mode prescribed by law for the execution of conveyances of land.’’ Observing carefully this retention of the common-law disability of the wife, the ordinary principles governing courts in the construction of deeds should be applied and must control. The first and controlling one is that the intention of the parties must be carried out if consistent with the law and with a fair interpretation of the instrument. This rule is familiarly expressed in the maxim that writings are to be upheld when possible, “ut res magis valeat quam pereat.” Under the influence of this principle it is universally held that a liberal construction should be placed upon the language of written instruments when by so doing they may be upheld, and when otherwise the plain intention of the parties will be defeated.
The dominant idea of the husband and wife in this case undoubtedly was to execute a valid and sufficient mortgage to the mortgagee, to secure the repayment of the money she had loaned Mrs. Dinkins. And the sole question we have to determine is whether, under any fair construction of the language of the mortgage, its execution by the husband can be upheld as being in conformity with the requirements of the statute in respect to his joinder in the alienation of the property.
This court has had a number of cases before it in which it was held that where the granting clause of a deed expressly enumerated the grantors, and it was signed by such grantors and another person or persons not so named, the deed was only that of the named grantors, notwithstanding it contained a testimonium clause.
The principle upon which these decisions were based is that, where the instrument in terms names the grantors, it would violate “the natural interpretation of lan*100guage” to interpolate another name into the enumeration merely because such name is signed at the foot of the instrument. As said in the leading case of Sheldon v. Carter, 90 Ala. 380, 8 South. 63: “Where an instrument expresses in terms that it is the conveyance by A. and B., we would do great violence to its obvious intent, if we were to hold that C. also conveyed, merely because his name appears as one of the signers. Expressum facit cessare taciturn.” An examination of our cases will show that we have never held, nor could we reasonably hold, that where the conveyance does not expressly name a grantor in the granting clause, we may not discover in the deed of a husband and wife, as in other like cases, who are the grantors, by an examination of the entire instrument, and by giving effect to all its parts uphold the instrument. It would alter a very general and important principle of the law to sanction such a view. Tn every case where this court has held the instrument purporting to be a deed to be void, the name of the wife alone appeared, in the body of the instrument while that of the husband was shown only, at the foot, by his signature to it. Accordingly, in Sheldon v. Carter, supra, and in Madden v. Floyd, 69 Ala. 221, and other cases, this court did not hesitate to apply the rule of discovering by construction who were the grantors in a deed where they were not expressly named.
We think that the principle is clearly applicable in this case. The controlling language of the mortgage is: “To secure the payment of my note to Mrs. C. W. Rudolph of even date herewith * * I hereby grant, bargain, sell and convey to said C. W. Rudolph,” etc., etc. This is followed by a power of sale and a provision as to the application of the proceeds of sale, as follows: “And after applying the proceeds of said sale to pay the cost of same and to the full payment of the aforesaid *101note and interest, to pay the balance, if any, to the said Sallie B. Dinkins. * * * Given under our hands and seals this the 5th day of January, 1895.” This deed is duly signed and acknowledged by Sallie B. Dinkins and her husband, S. M. Dinkins. The proof established that Mrs. Dinkins alone signed the note which was secured by the mortgage, but that her husband indorsed in writing upon it his consent to her signing it. We hold that the language of the mortgage cannot be satisfied except by giving to the testimonium clause the meaning that a plural number of persons thereby expressed an intention by the contemplated act of signing and sealing the instrument, to make it their act and deed. The words of this clause cannot be explained or construed away, nor are we permitted to ignore them. This construction upholds the instrument and carries out the obvious and legitimate purpose of all the parties; and is not opposed to any of our cases but, to the contrary, conforms to the principles of all of them. It seems to be supposed that Harrison v. Simons, 55 Ala. 510, is in conflict with this conclusion, because in the testimonium clause of the deed in that case the pronoun “we” was used as “our” is used in the mortgage here under consideration. But “we” there was satisfied in meaning by applying it to the plural number of signers expressly enumerated in the instrument as grantors. On the same principle, “our” in this case can only refer to the two signers, Mr. and Mrs. Dinkins.
We have, then, in the mortgage itself, language indicating in unmistakable terms an intention of the only two signers to become grantors. — Johnson v. Goff, 116 Ala. 648, 22 South. 995. The intention or purpose of the parties Avill be carried out either by bringing dowu the pronoun “I” in the granting clause and applying it severally to the two signers; or by carrying back, under *102the warrant of “our hands and seals,” to the granting clause, the names of the two signers and making them grant by name. We do not doubt, hut fully concede, that other parts of the deed make “I,” in the granting clause, include Sallie B. Dinkins, but still the other and final clause imperatively includes S. M. Dinkins as a maker of the mortgage; and this cannot be done unless he is also a grantor. There was but a single act and deed purporting, or possible, to be evidenced by the for-' mula gone through by the parties, and that was a “grant” of the land, and the last and most solemn clause of the instrument testifies that both the signers, by the act of signing in the presence of witnesses, make the instrument in its single operative form and purpose their act and deed. We hold, therefore, that the mortgage was well executed, and is not to be defeated by any mere inappropriateness of composition, if it exist grammatically (which we do not concede), in using the pronoun “I” instead of “we” in the granting clause, where other language employed in it induces the conclusion that it was the intention of both the signers to become makers of the mortgage.
The rehearing is granted, and the judgment appealed from is affirmed.
Simpson, Anderson, and Denson, JJ., concur.
Haralson, Dowdell, and McClellan, JJ., dissent.